Citation Nr: 0429231	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  97-27 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a skin rash.

2.  Entitlement to a disability evaluation in excess of 40 
percent for status post repair right shoulder dislocation 
(major).

3.  Entitlement to a disability evaluation in excess of 30 
percent for hallux valgus with bunionectomy/condylectomy, 
left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran had active military service from June 1978 to 
September 1985, and from September 1990 to April 1991.  The 
veteran served in the Southwest Asian theatre of operations 
from November 12, 1990 to March 9, 1991. 

This matter arises from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for 
psoriasis, and which assigned 10 percent disability 
evaluations for right shoulder disability and hallux valgus 
with bunionectomy/condylectomy, left foot, after granting 
service connection for the same.  By a rating action dated in 
March 1998, the 10 percent disability rating assigned to the 
veteran's left foot disability was increased to 20 percent, 
effective from February 1995.  The rating assigned to the 
veteran's right shoulder disability was raised from 10 
percent disabling to 30 percent disabling.  By a rating 
action dated in February 2000, the rating assigned to the 
veteran's left foot disability was increased to 30 percent, 
effective from February 1995.  The 30 percent rating assigned 
to the veteran's right shoulder disability was increased to 
40 percent in May 2003.

The veteran testified before the undersigned veterans law 
judge at a videoconference hearing conducted in November 
2000.  A transcript of the hearing is associated with the 
claims file.

The Board remanded this matter in January 2001 for the 
purpose of obtaining additional evidence and curing certain 
procedural defects.  The matter was returned to the Board in 
August 2004 for final appellate consideration.

The Board notes that this appeal initially included the issue 
of entitlement to service connection for low back disability.  
Service connection for low back disability was granted by the 
RO in a May 2003 rating action.  As such, the issue is no 
longer the subject of appellate review.

Claims of service connection for bilateral hip and knee 
disability and carpal tunnel syndrome of the left hand were 
subjects of a December 2004 statement of the case, but the 
veteran has not perfected an appeal on those matters and they 
are not currently before the Board.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The veteran's skin rash complaints are caused by 
diagnosed disabilities (psoriasis, tinea cruris, seborrheic 
dermatitis, and eczema), which did not have their onset 
during his active military service and are not otherwise 
related to his periods of service.

3.  On October 21, 2003, prior to the promulgation of a 
decision in the appeal, notification was received from the 
appellant indicating that he was satisfied with the rating 
assigned to his right shoulder disability, and that he wished 
to withdraw his appeal with respect to that issue.

4.  The veteran's left foot disability has not resulted in 
actual loss of use of the foot.


CONCLUSIONS OF LAW

1.  A skin rash disability was not incurred in or aggravated 
by military service, nor is it due to an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2003).

2.  The criteria for withdrawal of a Substantive Appeal on 
the claim for an increased evaluation for right shoulder 
disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2003).

3.  The criteria for a rating greater than 30 percent for the 
veteran's service-connected left foot disability have not 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.40, 4.45, 4.63, 4.71a, Diagnostic Codes 5284 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

By a letter dated in May 2001, the RO advised the veteran of 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claims for service connection and increased 
evaluations, but that he must provide enough information so 
that VA could request any relevant records.  The veteran was 
advised of the evidence received and was requested to provide 
authorization for the release of any additional private 
medical records.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  

The January 1997 rating decision, August 1997 statement of 
the case (SOC), and supplemental statements of the case 
(SSOCs) dated in April 1998, May 1999, February 2000, June 
2003, February 2004, and June 2004 collectively notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his 
claims for service connection and increased evaluations.  The 
June 2003 SSOC specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence.  These documents also advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial.  

The medical records have been obtained from the Montgomery VA 
Medical Center (VAMC), Birmingham VAMC, and Tuskegee VAMC and 
several private medical care providers, to include A.K. Agee, 
D.P.M., N. Taylor, M.D., M.W. Kunkel, D.P.M., S. Mackey, 
M.D., and Central Alabama Foot Care (G.V. Dubay, D.P.M.).  
The veteran has not identified any outstanding medical 
records that would be pertinent to the claim on appeal.  VA 
examinations were conducted in September 1995, February 1998, 
February 2003, March 2003 and November 2003.  Therefore, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Analysis

I.  Service Connection for Skin Rash

The veteran argues that he suffers from chronic skin rash as 
a result of his active service.  He asserts his skin rash 
(psoriasis, tinea cruris, seborrheic dermatitis, eczema) had 
its onset during his active service or shortly thereafter.  
Alternately, he maintains his skin problems are etiologically 
related to his service in the Southwest theater of operations 
during the Persian Gulf War.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  This regulation has changed a 
number of times during the veteran's appeal.  As originally 
constituted, the regulation established the presumptive 
period as not later than two years after the date on which 
the veteran last performed active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  Effective November 9, 2001, the period 
within which such disabilities must become manifest to a 
compensable degree in order for entitlement for compensation 
to be established was extended to December 31, 2006.  66 Fed. 
Reg. 56,614 (November 9, 2001) (codified as amended at 38 
C.F.R. § 3.317).  

Effective March 1, 2002, the statutes affecting compensation 
for disabilities occurring in Gulf War veterans were amended.  
See Veterans Education and Benefits Expansion Act of 2001, 
Public Law 107-103, 115 Stat. 976 (2001).   Among other 
things, these amendments revised the term "chronic 
disability" to "qualifying chronic disability," and 
included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B).  

The regulation concerning service connection for 
manifestations of undiagnosed illness now reads as follows:
 
(a)(1)  Except as provided in paragraph 
(c) of this section, VA will pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of a qualifying 
chronic disability, provided that such 
disability:

(i)  Became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2006; and 
 
(ii)  By history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis. 
 
(2)(i)  For purposes of this section, a 
qualifying chronic disability means a 
chronic disability resulting from any of 
the following (or any combination of the 
following): 
 
(A)  An undiagnosed illness; 
(B)  The following medically unexplained 
chronic multisymptom illnesses that are 
defined by a cluster of signs or 
symptoms:
 
(1)  Chronic fatigue syndrome; 
(2)  Fibromyalgia; 
(3)  Irritable bowel syndrome; or 
(4)  Any other illness that the Secretary 
determines meets the criteria in 
paragraph (a)(2)(ii) of this section for 
a medically unexplained chronic 
multisymptom illness; or 
 
(C)  Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under 38 U.S.C. 1117(d) 
warrants a presumption of service-
connection. 
 
(ii)  For purposes of this section, the 
term medically unexplained chronic 
multisymptom illness means a diagnosed 
illness without conclusive 
pathophysiology or etiology, that is 
characterized by overlapping symptoms and 
signs and has features such as fatigue, 
pain, disability out of proportion to 
physical findings, and inconsistent 
demonstration of laboratory 
abnormalities.  Chronic multisymptom 
illnesses of partially understood 
etiology and pathophysiology will not be 
considered medically unexplained. 
 

(3)  For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 
 
(4)  For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. 
 
(5)  A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar. 
 
(6)  A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States. 
 
(b)  For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness or medically unexplained chronic 
multisymptom illness include, but are not 
limited to: 
 
(1)  Fatigue 
(2)  Signs or symptoms involving skin 
(3)  Headache 
(4)  Muscle pain 
(5)  Joint pain 
(6)  Neurologic signs and symptoms 
(7)  Neuropsychological signs or symptoms 
(8)  Signs or symptoms involving the 
respiratory system (upper or lower) 
(9)  Sleep disturbances 
(10)  Gastrointestinal signs or symptoms 
(11)  Cardiovascular signs or symptoms 
(12)  Abnormal weight loss 
(13)  Menstrual disorders. 
 
(c)  Compensation shall not be paid under 
this section: 
 
(1)  If there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
 
(2)  If there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
 
(3)  If there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
 
(d)  For purposes of this section: 
 
(1)  The term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
 
(2)  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations. 

38 C.F.R. § 3.317.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The claims file reflects that the veteran served in the 
Southwest Asia theater of operations from November 12, 1990 
to March 9, 1990.  Thus, he is a "Persian Gulf veteran" by 
regulation (i.e., had active military service in the 
Southwest Asia theater of operations during the Gulf War).  

Service medical records document treatment for various skin 
problems.  The veteran was seen for complaints of dry skin in 
January 1979.  In April 1979, May 1979, and July 1980, he was 
treated for pseudofolliculitis barbae and acne vulgaris.  A 
sebaceous cyst was removed from his left ear in January 1983.  
He was seen for scaling and itching of the scalp in July 
1985, which was diagnosed as dandruff.  On Report of Medical 
Examination pending his first release from service, the 
veteran's skin was found to be normal.  He denied having any 
skin problems.  His history of having had a sebaceous cyst 
removed was noted.  

At an April 1990 service examination, the veteran's skin was 
noted to be normal.  He was seen in October 1990 for 
complaints of a possible cyst on the right side of his groin 
area.  There was folliculitis with localized cellulitis.  The 
lymph nodes were swollen.  The area was tender to palpation.  
The diagnosis was folliculitis with cellulitis.  A service 
discharge examination was conducted in March 1991.  At that 
time, the veteran made no complaints of any type of skin 
problem, to include skin diseases, tumors, growths, or cysts.  
His skin was found to be normal.

Treatment records from the Montgomery VAMC, Birmingham VAMC, 
Tuskegee VAMC, and Drs. Taylor and Mackey have been reviewed 
and considered.  Outpatient records from the Birmingham VAMC 
and Montgomery VAMC dated between June 1993 and June 1995 
document the veteran's diagnosis and treatment of seborrheic 
dermatitis and sebo-psoriasis.  The report of a June 1993 
Persian Gulf Registry examination indicated that the veteran 
gave a history of a rash and scalp itching and flaking since 
he returned from the Gulf War.  None of the outpatient 
treatment records, however, associated the veteran's skin 
problems to his active service.  Similarly, the treatment 
records received from Drs. Taylor and Mackey, which showed 
diagnoses and treatment for nummular eczema and a 
maculopapular rash, contained no findings that associated the 
conditions to the veteran's military service.

A VA general medical examination was conducted in September 
1995.  The veteran complained of the onset of a groin rash 
about two years after his return from the Persian Gulf.  He 
also said that he developed an in-service rash on his arms, 
hands, and back.  He indicated that he had a "knot" over 
his left eye that would intermittently swell.  None of these 
conditions were present on physical examination.  The 
diagnosis, in pertinent part, was history of psoriasis and a 
chalazion, left upper eyelid.  

In February 1998, the veteran was afforded a VA dermatology 
examination.  He gave a history of having a flaking scalp.  
He complained of having very oily skin that sometimes 
resulted in him breaking out with blisters on the side of his 
nose.  He said he had a rash of the groin, which had been 
diagnosed as pseudo-folliculitis in service.  The veteran had 
mild scaling of the scalp and both groin areas.  There was 
also evidence of acne scars on his upper back.  Scars were 
present over his cheeks and around his neck, which were the 
result of pseudo-folliculitis.  The diagnosis was acne scars, 
pseudo-folliculitis, mild seborrheic dermatitis, and mild 
tinea cruris.  No finding was made that positively associated 
any of these conditions to the veteran's active service.  

Another dermatology examination was conducted in March 2003.  
The veteran had psoriasis of both wrists, groins, armpits, 
and chest.  There was moderate scarring over the affected 
areas.  No acne was present.  The diagnosis was psoriasis of 
the sternum, groin, wrist, axilla, and chest.  No opinion was 
rendered with respect to the etiology of the veteran's 
psoriasis.

As discussed, the record shows that the veteran's complaints 
of skin rashes have been ascribed to a psoriasis, tinea 
cruris, seborrheic dermatitis, and eczema.  These diagnoses 
have been clearly established on multiple VA examinations.  
Records from VA and non-VA medical care providers also 
establish that the veteran has received treatment for these 
diagnosed skin conditions.  This affirmative evidence 
supports the conclusion the veteran's skin rash is due to a 
diagnosed disability (psoriasis).  Thus, under 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317, the claim for service 
connection for a skin rash disability due to an undiagnosed 
illness is without legal merit and must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board has considered the veteran's claim for service 
connection on a direct basis (38 C.F.R. §3.303) as well.  As 
previously stated, a successful service connection claim will 
contain the following three elements: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West at 346.  

In the present case, the evidence of record indicates a 
diagnosis of several skin problems, most notably psoriasis.  
There is therefore little doubt as to the existence of a 
current disability of the skin.  There is also evidence of 
the veteran receiving intermittent treatment for skin 
problems (folliculitis with cellulitis, pseudofolliculitis 
barbae and acne vulgaris) during his periods of active 
service.  The chronicity of these conditions, however, has 
not been established.  The veteran's service separation 
examination in March 1991 indicated that the veteran's skin 
was normal.  The examination report also contained no finding 
of the veteran having a chronic skin problem during his 
active service.  There has been no post service evidence of 
acne or folliculitis.  Further, the evidence of record fails 
to establish the remaining element of a service connection 
claim, a medical nexus.  There is no credible medical 
evidence linking the veteran's current skin problems 
(psoriasis, tinea cruris, seborrheic dermatitis, and eczema ) 
with his active service.  Indeed, at his November 2000 
personal hearing, the veteran testified that no physician had 
ever told him that his skin problems were related to his 
active service, to include his service in the Persian Gulf.

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's claim of service connection because 
there is no evidence of pertinent disability in service or 
for several decades following service. Thus, while there is a 
current diagnosis of psoriasis, there is no true indication 
that the disability is associated with service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of any symptoms of psoriasis in service, and negative 
examination performed at separation, any opinion relating 
pertinent disability to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2003).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim."  
38 USCA 5103A(a)(2).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection and that, therefore, the 
provisions of § 5107(b) are not applicable.  

II.  Increased Evaluation for Right Shoulder Disability

On October 21, 2003, the veteran submitted a statement that 
indicated that he was satisfied with the 40 percent rating 
assigned to his right shoulder disability.  He indicated that 
he wished to withdraw his appeal on that issue.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2003).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The appellant 
has withdrawn his appeal for an increased evaluation for 
right shoulder disability and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.



III.  Increased Evaluation for Left Foot Hallux Valgus

The veteran is seeking an increased disability rating for his 
service-connected left foot disability, which is currently 
evaluated as 30 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  He essentially contends that the left 
foot disability is more severe than is contemplated by the 
currently assigned rating.  He suggests that a 40 percent 
disability rating is  warranted for loss of use of his foot.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities. 38 C.F.R. § 4.1 (2003) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2003) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2003) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

The claims for increased evaluations for a disability of the 
left foot disability originated from the RO decision that 
granted service connection for that disability.  The claim 
therefore stems from the initial rating assigned to that 
disability.  At the time of an initial rating, separate, or 
staged, ratings can be assigned for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

As noted above, the veteran's service connected left foot 
hallux valgus with bunionectomy/condylectomy is currently 
evaluated as 30 percent disabling under Diagnostic Code 5284, 
Foot injuries, other.  Under Diagnostic Code 5284, a 30 
percent rating is assigned for severe disability, which is 
the maximum rating 


ordinarily contemplated under Diagnostic Code 5284.  However, 
a note under Diagnostic Code 5284 states that, with actual 
loss of use of the foot, the disability is to be rated at 40 
percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5167 (2003).  
The veteran contends that his service-connected left  foot 
disability is tantamount to loss of use of the foot.  

The loss of use of a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump with a prosthesis. 
The determination will be made on the basis of the actual 
remaining function of the foot; whether the acts of balance 
and propulsion could be accomplished equally well by an 
amputation stump with prosthesis.  38 C.F.R. 
§ 4.63.

Here, the evidence clearly establishes that the use of the 
veteran's foot is limited and that such limitation is severe.  
This is consistent with the 30 percent rating currently 
awarded under Diagnostic Code 5284.  However, none of the 
medical evidence establishes that the use of the veteran's 
left foot has been completely lost.  The veteran's most 
recent VA podiatry examination, conducted in November 2003, 
indicated that he had an antalgic gait with abnormal 
excursion.  His gait was slow and deliberate, which required 
the standby assistance of his wife.  He was unable to walk on 
his heel or toes.  There was, however, no evidence of foot 
drop.  The veteran also exhibited motion of the foot in all 
directions; it was not ankylosed.  The examiner noted that 
the veteran was unable to ambulate without the assistance of 
his wife.  In other words, it is clear that he veteran has 
the use of his left foot, albeit with an antalgic and 
abnormal gait and with the need of assistance.

The veteran has testified that he cannot bear any weight on 
his left foot.  On a scale of 1 to 10, he said his level of 
pain on a daily basis was 10.  He stated that he was only 
able to walk when using a walking cast and cane.  He said he 
was also unable to stand for prolonged period of time.  The 
Board has considered this testimony, as well as other 
statements received from the veteran, and does not question 
their credibility or accuracy.  However, the veteran's 
statements do not describe a complete loss of use of the left 
foot or such impairment as would approximate loss of use.  
Indeed, the fact that the veteran is able to walk and stand, 
even for short periods of time, is hardly consistent with 
loss of use of a foot. 

The Board therefore concludes that a 40 percent rating for 
loss of use of the foot pursuant to the Note under Diagnostic 
Code 5284 is not warranted.  A higher schedular rating is not 
available.

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The veteran contends that he suffers pain, fatigue, 
instability, and lack of endurance in his left foot.  These 
contentions are supported by medical evidence.  However, in 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the United 
States Court of Appeals for Veterans Claims (Court) 
determined that if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
In the instant case, the veteran is receiving a 30 percent 
evaluation for his left foot disability, under Diagnostic 
Code 5284.  This disability evaluation is the maximum rating 
allowable.  Accordingly, the aforementioned provisions of 38 
C.F.R. § 4.40 and § 4.45 are not for consideration.

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2003).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for service-connected left 
foot disability and there is no objective evidence that the 
veteran's left foot disability, in and of itself, has caused 
marked interference with employment.  The Board notes that 
the veteran reported in September 2003 that he was employed 
as a Veterans Employment Representative for the State of 
Alabama.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action.  See 
VAOPGCPREC 6-96.


ORDER

Entitlement to service connection for a skin rash is denied.

Entitlement to an increased evaluation for status post repair 
right shoulder dislocation (major), currently evaluated as 40 
percent disabling, is dismissed.

Entitlement to an increased evaluation for hallux valgus with 
bunionectomy/condylectomy, left foot, currently evaluated as 
30 percent disabling, is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



